Title: To Thomas Jefferson from James Madison, 19 August 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Aug. 19. 07
                        
                        I received last night your letter of the 18th. with a return of the Letters sent with it.
                        Capt. Saunders who is alluded to in Mr. Erskine’s communications, being in the land service, and the
                            alledged enlistment of British deserters, being into the same service. I shall address the information to Genl. Dearborn,
                            and shall intimate to Mr E, that foreign deserters will not be permitted to enlist into the land more than into the sea
                            service. I shall not forward the letter however till I know that you approve the intimation and will signify to the
                            Secy. of War that his recruiting officers are to be instructed accordingly. To enlist deserters is a very different
                            thing from merely leaving the Country open to them. It is a positive act of the Govt. amounting to an invitation and
                            bounty to desertion, & consequently giving just umbrage to the foreign nation as well as shaming the reputation of our
                            own.
                        To avoid the danger of varying in my answer to Dayton’s from the course taken by yours. I inclose the one I
                            have prepared, with a request that it may be returned with whatever suggestions you may think proper.
                        Mrs. M. & myself always include a visit to Monticello among the pleasures of the Autumnal retreat from
                            Washington; and we are not without hopes that the present season will not be an exception. It is far from certain however
                            that we may not be disappointed; many circumstances uniting to render my continued presence here peculiarly requisite.
                    